FILED
                            NOT FOR PUBLICATION                              JUN 22 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SEPIDEH CIRINO, an individual,                   No. 12-56038

               Plaintiff - Appellant,            D.C. No. 8:11-cv-01890-AG-JPR

 v.
                                                 MEMORANDUM*
GMAC MORTGAGE LLC, a Delaware
Limited Liability Company; et al.,

               Defendant - Appellees,


                    Appeal from the United States District Court
                       for the Central District of California
                    Andrew J. Guilford, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Sepideh Cirino appeals pro se from the district court’s judgment dismissing

her action alleging federal claims relating to her mortgage and the foreclosure of

her property. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s dismissal for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We may

affirm on any ground supported by the record. Enlow v. Salem-Keizer Yellow Cab

Co., 389 F.3d 802, 811 (9th Cir. 2004). We affirm.

      Dismissal of Cirino’s Fair Debt Collection Practices Act (“FDCPA”) claim

was proper because Cirino failed to allege facts sufficient to show that any

defendant is a debt collector within the meaning of the FDCPA. See 15 U.S.C.

§ 1692a(6) (definition of “debt collector” under FDCPA); Schlegel v. Wells Fargo

Bank, NA, 720 F.3d 1204, 1208 (9th Cir. 2013) (complaint “must plead factual

content that allows the court to draw the reasonable inference” that defendant is a

“debt collector” as defined by the FDCPA (citations and internal quotation marks

omitted)).

      The district court properly dismissed Cirino’s Fair Credit Reporting Act

(“FCRA”) claim because Cirino failed to allege facts sufficient to show that she

gave proper notice under the FCRA. See 15 U.S.C. § 1681s-2(b); see also Nelson

v. Chase Manhattan Mortg. Corp., 282 F.3d 1057, 1059-60 (9th Cir. 2002) (the

FCRA requires consumers to “filter” their complaints about inaccurate information

through the credit reporting agency).

      Dismissal of Cirino’s mail fraud claim was proper because the mail fraud


                                           2                                     12-56038
statute does not provide a private right of action. See 18 U.S.C. § 1341.

      Cirino has waived any challenge to the dismissal of her claims under the

Racketeer Influenced and Corrupt Organization Act and securities acts by agreeing

to the dismissal of these claims before the district court. See Mendoza v. Block, 27
F.3d 1357, 1360 (9th Cir. 1994) (“In order to preserve an issue for appeal, a party

must make known to the court any objection to the court’s action.”).

      The district court did not abuse its discretion in denying Cirino further leave

to amend because the deficiencies in Cirino’s amended complaint could not be

cured by amendment. See Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en

banc) (setting forth standard of review and explaining that leave to amend should

be given unless the deficiencies in the complaint cannot be cured by amendment).

      AFFIRMED.




                                          3                                    12-56038